640 S.E.2d 389 (2006)
STATE of North Carolina
v.
Curly JACOBS and Bruce Lee McMillian.
No. 617A05.
Supreme Court of North Carolina.
December 19, 2006.
Alexander McC. Peters, Karen Long, Special Deputy Attorney Generals, L. Johnson Britt, III, District Attorney, for State of NC.
C. Scott Holmes, Durham, for Curly Jacobs.
Katherine Jane Allen, Assistant Appellate Defender, for McMillian.
Prior report: 174 N.C.App. 1, 620 S.E.2d 204.

ORDER
Upon consideration of the petition (McMillian) filed on the 22nd day of November 2005 by Defendant in this matter for discretionary review of the decision of the North Carolina Court of Appeals pursuant to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 19th day of December 2006."
Justice TIMMONS-GOODSON recused.